FILED
                                                 United States Court of Appeals
                    UNITED STATES COURT OF APPEALS       Tenth Circuit

                           FOR THE TENTH CIRCUIT                       October 23, 2012

                                                                     Elisabeth A. Shumaker
                                                                         Clerk of Court
ROY E. HALL,

             Plaintiff-Appellant,

v.                                                        No. 12-6074
                                                   (D.C. No. 5:11-CV-00810-C)
MICHAEL J. ASTRUE, Commissioner                           (W.D. Okla.)
of Social Security Administration,

             Defendant-Appellee.


                            ORDER AND JUDGMENT*


Before LUCERO, TYMKOVICH, and HOLMES, Circuit Judges.


      Roy E. Hall, proceeding pro se, appeals from the district court’s dismissal of

his action as untimely.1 He argues (1) the district court made contradictory

statements that he failed to exhaust administrative remedies and that his action was

untimely; (2) he filed this action on time; and (3) the Commissioner incorrectly

*
      After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
1
     We liberally construe Mr. Hall’s pro se filings. See Garrett v. Selby Connor
Maddux & Janer, 425 F.3d 836, 840 (10th Cir. 2005).
calculated the amount of child’s disability insurance benefits he is due. Exercising

jurisdiction under 28 U.S.C. § 1291 and 42 U.S.C. § 405(g), we affirm.

      After Mr. Hall filed an application for child’s disability insurance benefits, the

application proceeded through a course of agency proceedings. On April 30, 2010,

the Appeals Council affirmed the Administrative Law Judge’s (ALJ) favorable

decision finding Mr. Hall disabled since August 19, 1978. That final decision

included notice that if Mr. Hall disagreed with the decision he was required to file a

civil action in district court within sixty days after receiving the decision. Mr. Hall,

however, did not do so.

      On September 6, 2010, the Social Security Administration sent Mr. Hall a

notice of change of benefits, informing him that the agency was changing the month

he was entitled to receive benefits and withholding benefits for a certain period of

time to determine whether he had received supplemental security income benefits

during that time period. The notice informed him that if he disagreed with the notice

of change he must request a hearing before an ALJ within sixty days after he received

the notice.

      Mr. Hall never requested a hearing before an ALJ. Rather, on July 18, 2011,

he filed this action in district court. The Commissioner moved to dismiss for lack of

jurisdiction. The magistrate judge recommended that the motion be granted and the

complaint be dismissed because any challenge to the April 30, 2010 final decision

was untimely under § 405(g) and the September 6, 2010 notice was not a final agency


                                          -2-
decision under 20 C.F.R. § 404.900(a). Reviewing de novo, the district court adopted

the magistrate judge’s recommendation and dismissed the case with prejudice.

      Upon consideration of the parties’ appellate briefs, the record on appeal, and

relevant law, we conclude the district court did not err in adopting the magistrate

judge’s report and recommendation and dismissing the action. We affirm for

substantially the reasons articulated by the magistrate judge in his report and

recommendation filed January 6, 2012, and adopted by the district court on March

16, 2012. See R. at 47-53, 57-58.

      The judgment of the district court is AFFIRMED. Mr. Hall’s Motion for

Response is DENIED as moot.


                                                Entered for the Court


                                                Jerome A. Holmes
                                                Circuit Judge




                                          -3-